UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1440



LINDA DONOVAN DECKER; DONNA DECKER FLORY,

                                            Plaintiffs - Appellants,
          versus


JONATHAN A. WATSON, Virginia State Police,

                                               Defendant - Appellee,
          and


JOHN DOE; RICHARD ROE,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-00-1873-A)


Submitted:   September 28, 2001           Decided:   October 18, 2001


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert   L.   Deichmeister,   FAGELSON,   SCHONBERGER,   PAYNE   &
DEICHMEISTER, P.C., Fairfax, Virginia, for Appellants. Randolph A.
Beales, Attorney General of Virginia, Gregory E. Lucyk, Senior
Assistant Attorney General, Kevin O. Barnard, Assistant Attorney
General, OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Linda Donovan Decker and Donna Decker Flory appeal the dis-

trict court order granting Jonathan Watson’s motion for summary

judgment in their 42 U.S.C.A. § 1983 (West Supp. 2001) action.   We

have reviewed the record and the parties’ briefs and find no

reversible error.   Specifically, Watson was entitled to qualified

immunity because it was objectively reasonable for him to apply for

a search warrant.    See Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982); Torchinsky v. Siwinski, 942 F.2d 257, 260-64 (4th Cir.

1991).   Moreover, Decker and Flory are not entitled to discovery,

including the names of the informants, because they cannot estab-

lish a violation of a clearly established law. Mitchell v. Forsyth,

472 U.S. 511, 526 (1985).   Accordingly, we affirm on the reasoning

of the district court.   Decker v. Watson, No. CA-00-1873-A (E.D.

Va. filed Mar. 1, 2001; entered Mar. 5, 2001).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                          AFFIRMED


                                  2